Citation Nr: 9926860	
Decision Date: 09/20/99    Archive Date: 09/28/99

DOCKET NO.  96-50 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for residuals of injury 
to the cervical spine to include degenerative changes.

2.  Entitlement to service connection for bilateral defective 
hearing.

3.  Entitlement to an increased evaluation for residuals of 
brain concussion with a separate compensable rating for 
tinnitus, currently combined and evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from April 1943 to December 
1945 in the Army, and from February 1954 to February 1958 in 
the Air Force.

The claims file contains a report of a rating decision dated 
in December 1977 wherein the originating agency considered 
the veteran's claims of entitlement to a compensable 
evaluation for residuals of a brain concussion, and a 
permanent and total disability rating for pension purposes.  
Among the disabilities considered in the determination were 
degenerative changes of the cervical and thoracic spine which 
were noted as not service-connected in the denial of 
nonservice-connected pension benefits.  There is no 
indication in the claims file that the veteran was informed 
that service connection essentially had been denied for a 
disability of the cervical and/or thoracic spine.

In March 1996 the veteran submitted a claim for service 
connection for spinal compression.  In a letter dated in 
April 1996 the originating agency notified the veteran that 
he must submit new and material evidence to reopen a 
previously denied claim for service connection for 
degenerative changes of the cervical and thoracic spine, as 
he had been notified of such denial by letter dated in 
January 1978.  As the Board of Veterans' Appeals (Board) 
noted above, there is no documentation on file notifying the 
veteran of such prior denial; accordingly, the Board need not 
consider the current claim on the basis of whether new and 
material evidence has been submitted to reopen the claim of 
service connection for a disorder of the cervical spine.

This appeal to the Board is in pertinent part from a July 
1996 rating action taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver which denied 
entitlement to service connection for a "compression fracture 
at C-5".  The RO's rating action in September 1996 was a 
denial with regard to a "spinal compression fracture".  Each 
rating continued to show degenerative changes of the cervical 
and thoracic spine as nonservice-connected as well.  Given 
the above history, and considering the factual information 
which will be further delineated below, the Board finds that 
this issue is currently best described as shown on the title 
page of this decision.

The RO also denied service connection for bilateral defective 
hearing on the basis that defective hearing had not been 
shown in service; and that while the veteran now exhibits 
left ear defective hearing, this was not shown in service or 
to a compensable degree within a year of his separation from 
service,.

Service connection is now in effect for malaria, evaluated as 
noncompensably disabling.  Service connection is also in 
effect for residuals of brain concussion and tinnitus.  Prior 
to the July 1996 rating action, a noncompensable rating was 
assigned for the residuals of brain concussion under Code 
8099, and a separate 10 percent rating was assigned for 
tinnitus from June 22, 1976 under Code 6260.  

The July 1996 rating action combined the ratings for 
residuals of brain concussion including tinnitus under Codes 
8045-9304 and assigned a 10 percent rating.  

The veteran's representative filed a VA Form 646 which was 
accepted as a timely Notice of Disagreement on those issues 
to include service connection for defective hearing, and 
increasing and separating the ratings thus assigned for the 
residuals of brain concussion and tinnitus.  The veteran 
submitted a signed but nonspecific VA Form 9 thereafter 
thereby perfecting his appeal of those issues.  

The case has been forwarded to the Board for appellate 
review, and the Board has accordingly construed the issues 
for appellate review as characterized and reported on the 
title page.


FINDINGS OF FACT

1.  Credible evidence of record raises a reasonable doubt 
that the veteran injured his cervical area in service.

2.  Persuasive and credible evidence of record reasonably 
sustains that the veteran has had chronic cervical problems 
ever since service.

3.  Evidence of record including clinical findings is in 
equipoise and with resolution of all doubt, reasonably 
supports that the veteran's current cervical disability 
including arthritis is the result of his inservice injury.

4.  Credible evidence sustains that the veteran experienced 
severe trauma to both ears in service, particularly with 
severe tympanic membrane damage and residual scarring in the 
left ear in 1943, and severe concussion injury in 1945 
particularly on the left resulting in chronic service-
connected brain concussion residuals and tinnitus, and 
complaints of increasingly impaired hearing, initially worse 
on the left.

5.  The veteran now has bilateral defective hearing which 
credible medical evidence and opinion cannot dissociate from 
inservice head, neck and ear injuries and already service-
connected brain trauma disabilities to include bilateral 
tinnitus and brain concussion.

6.  Subjective cerebral brain concussion residuals include 
migraine-like headache symptoms and periodic dizziness; there 
is no sign of multi-infarct dementia associated with the 
veteran's brain trauma.

7.  The veteran has chronic, ongoing persistent tinnitus as a 
result of concussion injury in service.


CONCLUSIONS OF LAW

1.  Chronic residual cervical disability with arthritis is 
the result of injury incurred in service.  38 U.S.C.A. 
§§ 1110, 1154(a), 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 4.3 (1998).

2.  Bilateral defective hearing is the result of injuries 
incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310, 3.385, 
4.3 (1998).

3.  The criteria for an increased (compensable) rating of 10 
percent for chronic residuals of brain concussion are met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
4.124, 4.3, Diagnostic Code 8045-9304 (1998).

4.  The criteria for a separate 10 percent rating for 
tinnitus are met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 3.102, 4.3, 4.124, Diagnostic Code 6260 and Note (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria

The threshold question to be answered in any case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, a claim which is plausible and meritorious on 
its own or capable of substantiation.  If he has not, his 
appeal must fail.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Case law provides that although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant may submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. 
App. 261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of an incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), a nexus between 
the in-service injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 192 
(1992).

Service connection may be granted for chronic disability 
which was incurred in or aggravated by active service, one 
which may be presumed to have been incurred during such 
service, or one which was proximately due to or the result of 
a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.303(b), (d), 3.307, 3.309, 3.310(a), (1998).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all of 
the evidence including that pertinent to service establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  See Horowitz v. Brown, 5 Vet. App. 217, 222 (1993).

The provisions of 38 U.S.C.A. § 1154(a) and 38 C.F.R. 
§§ 3.303(a) and 3.304, require that in each case where a 
veteran is seeking service connection for any disability, due 
consideration shall be given to the places, types, and 
circumstances of such veteran's service as shown by such 
veteran's service record, the official history of each 
organization in which such veteran served, such veteran's 
medical records, and all pertinent medical and lay evidence.  
Horowitz v. Brown, supra at 221.  

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West & Supp. 1999);  
38 C.F.R. § 3.304(d) (1998).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection as whether there is a current disability, or 
whether there is a nexus to service which both require 
competent medical evidence.  Collette v. Brown, 82 F.3d 389, 
392 (1996).



However, that same law permits that clear and convincing 
evidence to the contrary rebuts any such presumption.  
Moreover, it remains the duty of the Board as the fact finder 
to determine credibility of the testimony and other lay 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  

The Court has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition. Such evidence must be medical unless it relates to 
a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

Lay persons are not competent to render testimony concerning 
medical causation.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  Service connection may be established through 
competent lay evidence, not medical records alone.  Horowitz 
v. Brown, op. cit.  But a lay witness is not capable of 
offering evidence requiring medical knowledge.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

With regard to such things as recalled experiences, etc., the 
Board is not bound to accept the veteran's uncorroborated 
account of his service experiences in face of objective 
evidence which indicates those experiences did not take 
place.  The Board has the duty to assess the credibility and 
weight to be given the evidence.  Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992) (quoting Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991), reconsideration denied per curiam, 
1 Vet. App. 406 (1991)).   

A medical opinion based upon an inaccurate factual premise 
has no probative value.  See Reonal v. Brown, 5 Vet. App. 
458, 461 (1993).  The probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches.  The credibility and weight to be 
attached to these opinions are within the province of the 
Board as adjudicators.  See Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).

The Court has also held that a determination with regard to 
entitlement to service connection must be made upon a review 
of the entire evidentiary record including thorough and 
comprehensive examinations that are representative of the 
entire clinical picture.  Brown v. Brown, 5 Vet. App. 413 
(1993).  

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


I.  Entitlement to service connection for 
residuals of injury to the cervical spine 
to include degenerative changes.

Factual Background

Service medical records [and Adjutant General Office (AGO) 
records] show that in April 1945, while in a slit trench 
located 10 feet from the front, in Luzon, the veteran was 
exposed to the explosion of enemy mortar at the rear of his 
position.  The primary injury was described as a cerebral 
concussion.  

The limited available original records show that during the 
initial hospitalization, in addition to headaches and 
symptoms thought to be due to possible encephalopathy, one 
week after the mortar shell incident, he complained of 
weakness, generalized aches and pains.  Knee jerks were 
hyperactive but no additional clinical findings were noted; 
he was to be transferred elsewhere for further evaluation, 
records from which are not in the file.

Additional documentation is of record in the form of 
communications from the executive officer of the medical unit 
to the veteran's mother dated in May 1945 relating to the 
veteran's combat trauma resulting in moderate concussion 
injury.

Additional service medical records from either period of 
service are minimal.  

Separation documents from World War II show that the veteran 
was stationed in the Northern Solomons and Luzon; that the 
veteran's occupational specialties were as infantryman, 
rifleman and light mortar crewman in combat positions; and 
that he was awarded the Combat Infantryman's Badge and Purple 
Heart in recognition of wounds received in the line of duty. 

Documentation is of record showing that VA outpatient reports 
from August 1977 reflected that he had osteoarthritis of the 
spine and migraine headaches.

A statement is of record from W. G. M., M. D., dated in 
August 1977, to the effect that the veteran had migraines and 
osteoarthritis of the spine for which he was taking 
medications.

On VA examination in October and November 1977, the veteran 
said that he had not worked steadily for the past three years 
because of back arthritis.  He had been treated by private 
physicians for the arthritis since 1973.  His pain, which was 
said to be a tired, aching sensation, was primarily in the 
left side of the neck at the base of the skull, and he had 
grating and clicking of the neck when his head was moved.  

At times the pain moved down his arms and became worse when 
he used his arms in an abnormal position for a prolonged 
period of time.  On examination, there was tenderness over 
the base of the skull and C-1/C-2.  Extension to 45 degrees 
caused pain at the base of the skull.  Rotation was 55 
degrees, both right and left; and side bending was to 20 
degrees.  There was also some tenderness in the mid-dorsal 
area particularly with movement.  X-rays showed some joint 
space narrowing at C-5/C-6, as well as osteophyte formation 
at that position.  

A statement is of record from D.D., a chiropractor, dated in 
March 1996.  He reported that he had first seen the veteran 
in July 1995 with complaints of numbness in the left arm with 
a pins and needles sensation, neck pain and some shortness of 
breath.  



X-rays showed an old compression fracture at C-5, as well as 
osteophytes or bone spur formation on the anterior aspect of 
the superior and inferior margins of C-5 and the inferior 
margin of the anterior body of C-4.  There was also bone spur 
formation in the superior anterior margin of the body of C-6 
which was felt to be directly related to the compression 
injury.  There was also some evidence of misalignments at C-7 
and C-1 due to the compression impact.  

On VA examination in January 1996, the veteran gave a 
detailed history of concussion injury in service.  He said 
that he had developed headaches in 1946 which increased in 
intensity in the 1970's; and that he had developed pain in 
the left side of the neck, base of the skull, radiating 
across the left shoulder, into the left arm and into the left 
thumb.  He had had some relief from chiropractic treatments 
over the years.  

On examination of the neck, there was some crepitus; rotation 
left and right was to 75 degrees; extension was 30-35 
degrees; and side bending was to 25 degrees bilaterally.  X-
rays of the cervical spine showed some disc space narrowing 
which was more prominent in the upper cervical area.  There 
was anterior spurring as well as anterior wedging and 
spurring with increased kyphosis,

Pertinent diagnosis was "status post brain concussion 
secondary to mortar shell explosion with what appears to be 
trauma in the cervical area in the form of compression at 
that time with residual radicular pain into the left upper 
extremity." 

The veteran submitted statements from a friend and two 
service comrades to the effect that they all recalled that 
while engaged in combat, the veteran suffered severe 
concussion injury from a 150 mm. mortar shell with resultant 
serious neck and spinal injuries with associated pain, for 
which he was evacuated to a nearby medical station.

In March 1997, at the request of the RO, the VA examiner who 
had accomplished the 1996 VA examination was asked to provide 
reasons for the conclusions he had reached at that time.  A 
hand written annotation/addendum was provided to the effect 
that he stood corrected, and that no service connection was 
"proven" between the World War II injury and the C-5 
compression fracture.  

Two statements were received from R.F.H., M.D., dated in June 
and July 1997.  The veteran had complained of pain in the 
left side of his neck and back and arm down to his elbow.  
There was tingling in the extremity and considerable grinding 
in turning the neck.  The veteran had given a history of the 
concussion injury in April 1945 for which he had been 
hospitalized for headaches and dizziness, after which he 
developed left sided headaches and neck and shoulder pain.  
He had had chiropractic treatments starting in 1976 with some 
benefit.  Recently there had been worse problems with 
radiation into the left upper extremity.  There was some 
increased pain and discomfort on sneezing or coughing.

Examination included review of X-rays dated in June 1997, 
which showed marked evidence of cervical degenerative disc 
disease with marked narrowing of the C-4/C-5, C-5/C-6, and C-
6/C-7 interspace.  There was mild narrowing or wedging of the 
anterior aspect of the vertebral body of C-5 but no true 
fracture line shown.  There was marked osteoarthritic lipping 
from C-4 down to and including C-7 and marked narrowing of 
the intervertebral foramina on the left side at C-4/C-5 and 
C-5/C-6 with osteophytes projecting into the intervertebral 
foramina.  There was very slight if any narrowing on the 
right side as well.  The veteran also had flattening of the 
normal cervical lordosis with very slight kyphosis in the 
mid-cervical spine area.  Pertinent diagnosis was cervical 
degenerative disc disease with narrowing of the 
intervertebral foramina of C-3/C-4, C-4/C-5, and C-5/C-6 on 
the left side causing pain radiation into the left upper 
extremity.  

The physician opined that in reviewing the veteran's chart, 
he noted that X-rays taken in 1997 showed some disc space 
narrowing at C-5/C-6 and osteophyte formation present as 
well.  

In reviewing that report, the physician stated that his 
impression would be that "the mild wedging of the anterior 
aspect of the vertebral body of C5 could be accounted for by 
the natural progression of his osteoarthritic degeneration of 
the cervical spine, as the patient gives no history of any 
additional trauma to his neck since the evaluation in 1977". 

In the July 1997 statement, Dr. H stated it was his belief 
that the wedging of the veteran's C-5 vertebral body was not 
secondary to a "compression fracture" from an injury suffered 
in April 1945.  He noted that a report from a July 1995 X-ray 
indicated that there was sign of a old compression fracture.  
However, Dr. H felt that the physician who had interpreted 
the X-ray at that time should probably have said that that 
the X-ray showed a wedging of the vertebral body of C-5.  
Specifically, he concluded that it was not apparent from the 
X-ray that this was due to a fracture.  He further felt that 
the wedging of C-5 was due to osteoarthritic changes, and 
that the 1977 X-rays did in fact show evidence of early 
degenerative arthritis of the cervical spine reflected in the 
disc space narrowing at C-5/C-6 with some osteophytes.

Another statement is of record dated in September 1997 from 
T.L.McL., M.D., an orthopedic surgeon and Navy reserve 
medical corps Captain, who had examined the veteran.  Dr. McL 
stated that the veteran had a long history of neck and 
shoulder problems since being wounded in the Pacific in 1945.  
The veteran had given detailed data concerning the inservice 
injury and subsequent manifestations.  On examination, the 
veteran complained of pain in the dorsal cervical neck area 
which radiated into the left scapular area and down the left 
arm, often to mid-forearm and more rarely to his left thumb.  
There was some limitation of movement,  X-rays from 1990 and 
1995 were reviewed which showed degenerative disc disease 
between C-5 and C-6 with osteoarthritic changes at that level 
and at multiple other levels in the cervical spine.  
Diagnosis was degenerative cervical disc at C-5/C-6 with mild 
radicular symptoms into the left arm and shoulder.  

Dr. McL, noting that he had reviewed the veteran's clinical 
records as well as examined him before providing an opinion, 
specifically opined that "the mechanism of injury of his 
World War II combat injury would certainly be sufficient to 
result in the degenerative disc problem he now has.  That and 
the osteoarthritis of his cervical spine by history would be 
directly related to that injury."

A statement was received from T. A. E., M.D., dated in 
November 1997, to the effect that given the veteran's 
cerebral concussion injury sustained in combat under fire 
secondary to a mortar, he felt "very strongly that the X-ray 
changes that we see in his cervical spine are most likely 
secondary to that episode". 

A report of magnetic resonance imaging (MRI) done at the 
heart of the Rockies Regional Medical Center in April 1998 is 
of record showing abnormal straightening of the cervical 
curvature between C-3 and C-7 levels, with multi-level disc 
degeneration and spondylosis, and at C-3/C-4 posterior 
bulging of the annulus fibrosus with minimal indentation of 
the thecal sac.

Analysis

As the Board noted earlier, the appellant is a recipient of 
decorations denoting combat service such as the Combat 
Infantryman Badge and the Purple Heart.  His allegations of 
having sustained a cervical spine injury as the result of 
such combat activity may be accepted even in the absence of 
supportive medical documentation.  
The veteran has contended he has suffered from long standing 
cervical spine symptomatology, and the post service medical 
documentation of record shows that he has chronic acquired 
variously diagnosed disorders of the cervical spine.  Post 
service competent medical authority of record has linked 
cervical spine symptomatology to injury alleged to have been 
sustained in service.  Accordingly, the Board finds that the 
veteran has submitted a well-grounded claim; and that to the 
extent that evidence has been available, all appropriate 
development has taken place, and no further development is 
necessary to satisfy requirements of all pertinent regulatory 
criteria.   

The Board recognizes that there is a heightened obligation to 
explain findings and conclusions and to consider carefully 
the benefit of the doubt rule in cases in which records are 
wanting or missing, and may have been lost or destroyed.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Marcinak v. 
Brown, 10 Vet. App. 198 (1997).  

The Board has comprehensively evaluated the evidence of 
record in this case in association with the claims made by 
the veteran.  While it is unfortunate that more of the 
veteran's original service records are no longer available, 
this is not unusual given the nature and time of his service 
experiences and the time frame and locations involved.  
Nonetheless, his allegations as to the combat concussion 
injury are corroborated by AGO reports as to the nature of 
immediate symptoms at the time of the April 1945 combat 
concussion injury to include aches and pains in addition to 
cerebral complaints.  Thus, the absence of other records, is 
not necessarily fatal to his claim.  In this case, the 
available documents and other evidence confirm his basic 
allegations and there is no objective evidence to the 
contrary.  

The Board finds that underlying the evidence of record, the 
veteran's testimony in that regard is found to be credible.  
Additionally, friends and two service comrades are all able 
to provide corroboration to that effect.  Further, the 
veteran has a history of neck or cervical (particularly and 
starting on the left) problems ever since.  And, there are 
repeated statements that the veteran has not experienced any 
trauma to his neck since service.  The veteran has so stated, 
and has done so with seeming consistency, candor and 
credibility.  There is absolutely nothing to contradict that, 
and the evidence is persuasive to the effect that the only 
significant cervical injury the veteran has ever sustained 
occurred in 1945 while in service.  Whether this did or did 
not result in an actual compression fracture has been 
debated, but in either event, the current symptoms and 
findings are entirely consistent with the injury given the 
clearly identified nature of osseous degeneration.

Finally, the current pertinent findings as shown on recent VA 
and private examinations, clearly and unequivocally involve 
residuals of cervical injury particularly on the left.  The 
evidence reflects that the veteran has had ongoing cervical 
complaints since service.  And finally, as also noted above, 
the medical evidence and several physicians now find that he 
has clinical findings in the cervical area which are entirely 
consistent with inservice trauma.  

The Board must conclude that while the evidence is not 
unequivocal, and certainly does not raise the best case 
scenario that any one might hope for, when reviewing all of 
the data and the veteran's credible assertions, such evidence 
is in the aggregate, in the nature of a relative equipoise.  

Thus, resolving any doubt in the veteran's favor, there is 
ample and credible evidence to conclude that the evidentiary 
record adequately supports a grant of service connection for 
residuals of injury to the cervical spine with arthritis as 
being the result of inservice trauma.  38 U.S.C.A. §§ 1110, 
1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.3.04.


II.  Entitlement to service connection 
for bilateral defective hearing.

Factual Background

Service medical records show hearing acuity was 15/15, 
bilaterally at entrance and at separation from World War II 
service.  However, the veteran was noted to have ruptured his 
left ear drum while at Guadalcanal in 1943, clinical 
residuals from which were noted at separation in December 
1945 as "marked deformed (sic), left ear drum".  Audiometric 
examination was not undertaken.  [As noted above, the veteran 
also experienced the severe blast concussion injury in April 
1945 in Luzon.]




The only pertinent service medical record from the second 
period of service is a separation examination in 1958 showing 
15/15, bilateral hearing acuity; no audiometric examination 
was conducted nor were complaints recorded.

On VA examination in 1977, the examiner noted that the 
veteran complained of tinnitus as a result of the inservice 
concussion injury.  He also had noted that he had problems 
hearing distinctly when there were background noises.  The 
examiner noted that he had ruptured his left ear drum in 
service.  On examination, the left ear drum area had scarred 
tissue in the anterior lower quadrant.  

On the authorized VA audiological evaluation in October 1977, 
pure tone thresholds, in decibels, were as follows on air 
conduction:




HERTZ



500
1000
2000
4000
6000
RIGHT
0
5
10
20
10
LEFT
5
5
10
40
20

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.  
It is of note that on bone conduction, pure tone thresholds, 
in decibels, at 500, 1,000, 2,000 and 4,000 Hertz, were 10, 
10, 20 and 30 in the right ear, and 10, 10, 20 and 30 in the 
left ear with lateralization to the other ear on both sides 
at several levels.

In his claim filed in 1996, the veteran reported that he had 
been treated for defective hearing since 1978 or 1979.

On VA examination in June 1996, the veteran complained of 
having had tinnitus and some occasional problems with balance 
in addition to hearing loss, first most problematic in the 
left ear, and now involving both ears.  

The examiner diagnosed bilateral tinnitus due to inservice 
trauma to the tympanic membranes.  The veteran was wearing 
hearing aids in both ears.  The examiner described these 
symptoms as all felt to be due to the inservice concussion.

On the authorized VA audiological evaluation in 1996 pure 
tone thresholds, in decibels, on air conduction, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
40
55
55
LEFT
15
10
45
75
70

It is of note that pure tone thresholds, in decibels, on bone 
conduction, at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, 
respectively, were 10, 5, 40, 55 and 55 in the right ear, and 
15, 10, 40, "no response" and 70 in the left ear.

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 88 percent in the left ear.  
The diagnosis was sensorineural hearing loss.

There is no medical opinion of record to the effect that the 
veteran's defective hearing is not due to the inservice 
injuries.

Criteria

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 or 4,000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 
decibels or greater, or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (1998).  

If a veteran currently meets the criteria of 38 C.F.R. 
§ 3.385, he has a hearing loss disability.  The veteran does 
not have to have a hearing loss disability during service in 
order to warrant a grant of service connection.  Rather, the 
issue is whether, pursuant to 38 C.F.R. § 3.303(d), any 
current hearing loss disability is a chronic disorder 
attributable to service.  

Further, in Hensley v. Brown, 5 Vet. App. 155 (1993) and 
others, in general, the Court has found that "normal" 
hearing exists when the thresholds are between 0 and 20 
decibels, and "hearing loss" exists when the threshold is 
from 25 decibels.

The credibility and weight to be attached to medical opinions 
are within the province of the Board as adjudicators.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

Analysis

As the Board noted earlier, the appellant is a recipient of 
decorations denoting combat service such as the Combat 
Infantryman Badge and the Purple Heart.  His allegations of 
having sustained chronic bilateral defective hearing as the 
result of such combat activity may be accepted even in the 
absence of supportive medical documentation.  

The veteran has contended he has suffered from long standing 
hearing loss in both ears, and the post service medical 
documentation of record shows that he has a bilateral 
sensorineural hearing loss.  Post service competent medical 
authority of record has linked his current bilateral 
sensorineural hearing loss to concussion sustained in service 
for which service connection has been granted.  Accordingly, 
the Board finds that the veteran has submitted a well-
grounded claim; and that to the extent that evidence has been 
available, all appropriate development has taken place, and 
no further development is necessary to satisfy requirements 
of all pertinent regulatory criteria.   


The Board has comprehensively evaluated the evidence of 
record in this case in association with the claims made by 
the veteran.  As noted above, it is unfortunate but not fatal 
that more of the veteran's original service records are no 
longer available.  This is understandable, and consistent 
with his service particularly in Guadalcanal and Luzon.  

Nonetheless, the service records clearly reflect that in 
1943, while at Guadalcanal, the veteran experienced such 
trauma to the left tympanic membrane that it remained 
seriously scarred ever since.  Furthermore, his allegations 
as to the combat concussion injury particularly as impacted 
the left side of his head with immediate residuals are 
entirely and consistently corroborated by service medical 
records as well as collateral AGO records and most important 
of all, service connection has been granted for the residuals 
of combat incurred brain concussion.

In this case, perfunctory whispered hearing tests were 
conducted thereafter, which did not show impairment.  
However, given the fact that the loss was by its very nature 
at the higher ranges, whispered tests might not have shown 
the loss anyway, and that is not necessarily fatal either to 
the veteran's case.  The veteran has nonetheless had the 
consistent complaints.  It is noted in passing that on these 
few cursory examinations there was no indication of any of 
the other residuals which are clearly and unequivocally known 
to have existed.

More importantly, from very early-on, the veteran has had 
significant hearing loss symptoms involving first the left, 
and now more increasingly the right ear.  His severe tympanic 
membrane scarring has been shown ever since 1943.  And since 
the very first audiological test, he has been shown to have 
higher frequency loss in the left ear, and now progressively, 
deterioration in the level of right ear hearing acuity.  


The pure tone thresholds on air conduction showed this well 
enough, but the bone conduction tests reflect that basic 
underlying pattern even better, all of which would not 
coincidentally be consistent with this type of injury(ies), 
and equally entirely consistent with any reasonably expected 
residual audiological impact.  

It is noted that even on the first audiogram in 1977, when 
the veteran was complaining of problems with distinguishing 
sounds in a noisy environment, along with hearing loss, worse 
on the left than the right.  In addition to the mild pure 
tone air conduction losses then shown, the bone conduction 
findings also corroborate the veteran's attempts to 
lateralize the hearing through both ears, to equalize the 
sounds so that they may be heard and distinguished.  This is 
also classically consistent with both the nature of the 
initial inservice damage as well as the initial complaints of 
difficulty in distinguishing sounds in a noisy environment 
[which have since deteriorated to present to require 
bilateral hearing aids].

Finally, the VA examiner has opined on last VA examination, 
when hearing loss was demonstrated in both ears, more 
significantly on the left that this was all due to the 
inservice concussion for which service connection has been 
granted.  

While the predominant loss is sensorineural, the bone 
conduction findings have been and continue to be parallel to 
the air conduction findings.  This is compatible with the 
nature of the initial injuries as well, namely a concussion 
blow as well as tympanic membrane trauma.

Thus it is unnecessary to determine which if any proportions 
of hearing loss are due to tympanic injury and what is due to 
concussion injury, since in any event. the resultant hearing 
loss is consistent with such injuries, and each were incurred 
in service; the aggregate hearing loss is incidentally also 
consistent with the other residuals noted as a result 
thereof, specifically concussion and tinnitus, for which 
service connection has been granted.  

The Board finds that there is ample basis for concluding that 
the evidentiary record as well as pertinent governing 
criteria support a grant of service connection for bilateral 
defective hearing as being the result of inservice injury.  
38 U.S.C.A. §§ 1110, 1154, 5107; 38 C.F.R. §§ 3.303, 3.304, 
3.385. 


III.  Entitlement to an increased 
evaluation for residuals of brain 
concussion with a separate compensable 
rating for tinnitus, currently combined 
and evaluated as 10 percent disabling.

Criteria

Evaluations of service-connected disabilities are determined 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Wherever there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for the rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The Board must also consider the history of the disability 
and all regulatory provisions which are potentially 
applicable through the assertions and issues raised in the 
evidence of record as required by Schafrath v. Derwinski, 1 
Vet. App. 569 (1991).  

However, when entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although recorded history of the disability may be reviewed 
in order to make a more accurate evaluation, see 38 C.F.R. 
§ 4.2, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. (1994).

However, the evaluation of the same "disability" or the 
same "manifestations" under various diagnoses is 
prohibited.  38 C.F.R. § 4.14 (1998).  The Court has held 
that a claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity." 
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.  

The Court has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).

Under prior criteria, persistent tinnitus which was a symptom 
of head injury, concussion or acoustic trauma, was rated as 
10 percent disabling under Code 6260.  The new (post May 
1999) phraseology of that Code is that recurrent tinnitus is 
so rated at 10 percent disabling.  The Note thereto states 
that a 10 percent for tinnitus may be combined with an 
evaluation under Codes 6100, 6200, 6204 or other diagnostic 
Code except when tinnitus supports an evaluation under one of 
those codes.  

Brain disease due to trauma is rated on purely neurological 
disabilities such as hemiplegia, epileptiform seizures, 
facial nerve paralysis, etc., under the code specifically 
assigned for neurological disabilities, with the use of a 
hyphen.  For purely subjective findings such as headache, 
dizziness, insomnia, recognized as symptoms of head trauma, a 
rating of 10 percent will be assigned and no more under Code 
9304.  This rating will not be combined with any other rating 
for disability due to brain trauma.  In the absence of 
diagnosis of multi-infarct dementia associated with brain 
trauma, an evaluation in excess thereof is not assignable 
under 38 C.F.R. § 4.124a and Code 8045.





When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Factual Background and Analysis

Service medical records reflect that since the initial 
concussion injury in 1945, the veteran has had symptoms to 
include headaches and periodic complaints of dizziness.

As noted above in the context of cervical residuals, 
virtually every VA and private examiner since service 
including in 1996 and 1997, has described complaints of 
headaches which have been of a level of migraine intensity 
since at least the 1970's.  

The veteran has apparently had some relief with the use of 
medications and recurrent visits to a chiropractor, but the 
headaches have not abated.  In addition, he has always 
demonstrated tinnitus in both ears.

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his service-connected brain trauma residuals (that are within 
the competence of a lay party to report) are sufficient to 
conclude that his claim for increased rating(s) for this 
disability is well grounded.  King v. Brown, 5 Vet. App. 19 
(1993).






The Board is also satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).

As for clinical findings, for decades, on an apparently 
increasingly severe basis, the veteran's associable headaches 
have been migraine in intensity, and are not apparently 
easily ameliorated.  Under Codes 8045 and 9304, this 
subjective symptom warrants a 10 percent rating.  However, 
under cited regulations, this is the maximum assignable 
absent other neurological or similar findings except as 
relate to tinnitus as noted below.  

Separate compensable evaluation for tinnitus

As a result of his brain trauma in combat in 1945, the 
veteran has long had tinnitus which is persistent, constant, 
recurrent, and has been for years.  It is one result of 
multiple inservice trauma to primarily include brain 
concussion.  It is noted that purely subjective findings such 
as headache, dizziness, insomnia, are recognized as symptoms 
of head trauma and as such, have been assigned a 10 percent 
above.  

However, given the criteria as stated above, a separate 10 
percent rating is likewise assignable for the tinnitus 
residuals under 6260.  These are distinct entities, and two 
separate 10 percent ratings more equitably reflect the rating 
criteria as exemplified under both old and new guidelines.  

The assignment of these ratings does not violate the 
pyramiding rule, and is entirely permissible under cited 
guidelines including the parameters of 38 C.F.R. §§ 4.14, 
4.124a and Note.  However, absent more organic residuals of a 
neurological nature, there is no other provision for an 
additional evaluation in excess of 10 percent available.

Additional Matter

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board notes that the RO provided the 
veteran with the provisions of 38 C.F.R. § 3.321(b)(1), but 
that it did not actually discuss the provisions in light of 
his claim.  

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Undersecretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

At this point in the development of the evidentiary record, 
the Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Undersecretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  

The current schedular criteria, in this case, the granted 10 
percent evaluation for brain concussion and a separate 10 
percent for tinnitus, adequately compensates the veteran for 
the current nature and extent of his service-connected 
disability.  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.

ORDER

Entitlement to service connection for residuals of injury to 
the cervical spine with arthritis is granted.

Entitlement to service connection for bilateral defective 
hearing is granted.

Entitlement to an increased (compensable) rating of 10 
percent for residuals of brain concussion is granted, subject 
to the regulatory criteria relating to the payment of 
monetary awards.

Entitlement to a separate 10 percent rating for tinnitus is 
granted, subject to the regulatory criteria relating to the 
payment of monetary awards.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

